DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 4/21/2022.
Claims 1, 5-12, 14-25 are pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments and Amendments
Applicant's arguments filed 4/21/2022 have been fully considered.
The Applicant has responded to Office Action dated 1/21/2022 by making significant amendments to the  claims 1, 5,7,8,12,15 and 19. Claims 2-4 and 13 have been cancelled and Claims 21-25 have been added. This may necessitate new prior art search and application of new references as and when required.
With respect to 35 U.S.C 112(b) rejections, Applicant has provided clarification and amendments and Examiner will respond accordingly.
Applicant Argument 1: Claim 8 has a specific definition for the angle in question, namely defined as 
“ a line extending from the first end to a proximal contact point of the tensioning member with the routing idler” shown as the hypotenuse in Fig.15.
The line being at an angle of at least 5 degrees relative to a shortest distance from the proximal contact point to the spool” as being L111-L111 in Fig 8
Examiner Response 1: Examiner thanks the applicant for the clarification and withdraws the objection and 112(b) rejection related to Claim 8.
Additionally, the 112(b) rejection related to Claim 15 is being withdrawn as the applicant has amended the claim as per previous office action. 
With respect to 35 U.S.C 102 rejections, the Applicant provides below arguments to which the
Examiner will respond accordingly:
Applicant Argument 1: Claim 1, 9-10 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Norman et al.( US 7325356 B2), hereinafter referred to as Norman. While not admitting the appropriateness of the rejection, but merely to advance prosecution, claim 1 is amended whereby the rejection is moot. The Applicant notes that the prior art fails to teach an alternating sequence of a tensioning member between idlers of a first set and of a second set.
Examiner Response 1: Examiner will examine the amended claims and responded accordingly in below sections.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 9, 10, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Norman in view of Voorhees (US 5838246A). 
Regarding Claim 1, Norman discloses (Fig 4, Fig 6) a linear actuator (400) configured to be connected between a platform (Fig 4, 466) and a structure (Fig 6, 400a) or ground [Col 5, 64-67] for displacement of the platform (Fig 4, 466) relative to the structure (Fig 6, 400a) or the ground, the actuator comprising: 
a base (Fig 4, 420) , 
an output (465, 473, 466) displaceable linearly [Col 3, 30-34], [Col 7, 45-47] relative to the base (Fig 4, 420), 
an actuator unit (440) having a reciprocating rotational output (442)[Col 6, 51-52], 
a tensioning member (450) having a first end (Fig 6, 450a) connected to the rotational output (442) of the actuator unit (440), 
wherein a second end (Fig 6, 450b) of the tensioning member (450) is connected to an anchor point (Fig 6, 467) on one of the output (465, 473, 466) and the base (Fig 4, 420), the tensioning member (450) being routed from the rotational output (442), and to the anchor point (Fig 6, 467) for converting a winding/unwinding of the tensioning member (450) into a translation of the output(465, 473, 466). 
Norman does not disclose a first set of a plurality of idlers on one of the base and the output, all of the idlers in the first set having a common rotational axis, a second set of a plurality of idlers on the other of the base and the output, all of the idlers in the second set having a common rotational axis and the tensioning member being routed sequentially from the rotational output, through the first set and the second set of the plurality of idlers in an alternating sequence between the first set and the second set for the plurality of idlers of the first set and of the second set.
Voorhees discloses (Fig 1,2 below) a first set of a plurality of idlers on one of the base (Fig 1, 16,30) and the output (Fig 1, 22, 26, 28) all of the idlers in the first set (Fig 1, 26) having a common rotational axis (Fig 1, XX), a second set (Fig 1, 20) of a plurality of idlers on the other of the base (Fig 1, 16,30) and the output (Fig 1, 22, 26, 28), all of the idlers in the second set having a common rotational axis (Fig 2, YY) and the tensioning member (Fig 1, 24) being routed sequentially from the rotational output, through the first set (Fig 1, 26)  and the second set (Fig 1, 20) of the plurality of idlers in an alternating sequence between the first set and the second set for the plurality of idlers of the first set and of the second set.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the linear actuator of Norman with the first and second set of a plurality of idlers on one of the base and output, the tensioning member being routed sequentially through the first and second set of the plurality of idlers as taught by Voorhees in order to optimize the force applied versus distance traveled, thereby providing the range of movement required as well as meeting the electrical capacity requirements of the linear actuator.


    PNG
    media_image1.png
    776
    626
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    917
    636
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    868
    631
    media_image3.png
    Greyscale

Regarding Claim 7,  Norman in view of Voorhees discloses the linear actuator according to claim 1. Norman in view of Voorhees further discloses comprising at least one routing idler (Voorhees, Fig 1 above, 40, 38, 39) on the base (Voorhees, Fig 1, 16,30) between the rotational output (Norman, 442) and one of the first set (Voorhees, Fig 1, 26)  and the second set (Voorhees, Fig 1, 20) of the idlers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the linear actuator of Norman in view of Voorhees with the at least one routing idler on the base between the rotational output and one of the first set and the second set of the idlers as taught by Voorhees in order to provide the right direction of the tensioning member to one of the first set and second set of the idlers.
Regarding Claim 9, Norman in view of Voorhees discloses the linear actuator according to claim 1. Norman in view of Voorhees further discloses (Norman, Fig 4 above) the base (420) has a plate (420a).
Regarding Claim 10, Norman in view of Voorhees discloses the linear actuator according to claim 1. Norman in view of Vorhees further discloses (Norman, Fig 4 above) the output (465, 473, 466) has a ground abutment (410).
Regarding Claim 19, Norman in view of Voorhees discloses the linear actuator according to claim 1. Norman in view of Voorhees further discloses (Voorhees, Fig 1, 2 above) portions of the tensioning member (Fig 1, 24) extending from the idlers of the first set (Voorhees, Fig 1, 26) to the idlers of the second set (Voorhees, Fig 1, 20) are generally parallel to a direction (Voorhees, Fig 1, ZZ) of said translation of the output (Fig 1, 22, 26, 28). (The movement of the output is in same direction as the tensioner members, therefore they are parallel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the linear actuator of Norman in view of Voorhees with portions of the tensioning member extending from the idlers of the first set to the idlers of the second set are generally parallel to a direction of said translation of the output as taught by Voorhees in order to align the direction of the tensioning member with the direction of translating motion.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Norman in view of Voorhees and Chi (US 5887947 A). 
Regarding Claim 5, Norman in view of Voorhees discloses the linear actuator according to claim 1. Norman in view of Voorhees further discloses the output sliding on the base (Norman, 465, 473, 466). Norman in view of Voorhees does not explicitly disclose a frame having at least one sliding rod slidingly received in at least one bushing.
Chi discloses (Fig 1 below) a frame (10,11) having at least one sliding rod 10) slidingly received in at least one bushing (32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the linear actuator of Norman in view of Voorhees modified by the sliding rod within a bushing connected by a shaft as taught by Chi in order to adjust the height smoothly while providing structural integrity [Chi, Col 2, 6-19].
Regarding Claim 6, Norman in view of Voorhees and Chi discloses the linear actuator according to claim 5. Norman in view of Voorhees and Chi further discloses (Chi, Fig 1 below) the frame (10,11) has a pair of the sliding rods (10a, 10b) interconnected by a shaft (31).

    PNG
    media_image4.png
    769
    484
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the linear actuator of Norman in view of Vorhees and Chi modified by the frame having a pair of the sliding rods interconnected by a shaft as further taught by Chi in order to adjust the height smoothly while providing structural integrity [Chi, Col 2, 6-19].
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Norman in view of Voorhees and Lin (US 20140070153 A1).
Regarding Claim 11, Norman in view of Voorhees discloses the linear actuator according to claim 1. 
Norman in view of Voorhees does not explicitly disclose a sensor monitoring a tension in the tensioning member.
Lin discloses (Fig 6 below) [Para 0067] a sensor (65) monitoring a tension in the tensioning member [Para 0067].

    PNG
    media_image5.png
    492
    556
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the linear actuator of Norman in view of Voorhees modified by adding the sensor monitoring a tension in the tensioning member as taught by Lin in order to monitor the condition of the tensioning member [Lin, Para 0002].
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Norman in view of Voorhees and Fontana (US 20160207221 A1).
Regarding Claim 14, Norman in view of Voorhees discloses the linear actuator according to claim 1. Norman in view of Voorhees does not disclose the tensioning member is one of a belt, tape, chain and rope.
Fontana discloses (Fig 1 below) [Para 0039] the tensioning member (21) is one of a belt, tape, chain and rope.

    PNG
    media_image6.png
    522
    826
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the linear actuator of Norman in view of Voorhees with the tensioning member between the pulleys is one of tape [Fontana, Para 0039], belt [Fontana, Para 0039], chain [Fontana, Para 0039]  or rope [Fontana, Para 0039] which are well known in the art to provide sufficient tension in a durable manner to communicate motion between rotating objects e.g., pulleys.
Claim 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Norman in view of Voorhees and Smeets (US 20130205742 A1).
Regarding Claim 15, Norman in view of Voorhees discloses the linear actuator according to claim 1. Norman in view of Voorhees does not disclose the tensioning member is made of at least one of liquid crystal polymer, ultra-high molecular weight polyethylene, aramid, polyamid, stainless steel, nitinol, tungsten, cotton.
Smeets discloses the tensioning member is made of at least one of liquid crystal polymer, ultra-high molecular weight polyethylene, aramid, polyamid, stainless steel, nitinol, tungsten, cotton [Para 0029].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the linear actuator of Norman in view of Voorhees with the tensioning member between the pulleys made of plastic [Smeets, Para 0029, which is well known in the art to provide lower weight with improved performance [Smeets, Para 0004] in a durable manner to communicate motion between rotating objects e.g., pulleys.
Regarding Claim 16, Norman in view of Voorhees discloses the linear actuator according to claim 1. Norman in view of Voorhees does not disclose the tensioning member has a body that is at least one of single strand, braided rope, stranded rope, woven, IWRC construction. 
Smeets discloses a tensioning member [Para 0005]has a body that is at least one of single strand[Para 0050], braided rope [Para 0033], stranded rope[Para 0034], woven[Para 0033], IWRC construction[Para 0075].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the linear actuator of Norman in view of Voorhees with the tensioning member having a body that is at least one of single strand, braided rope, stranded rope, IWRC construction [Smeets, Para 0033, 0034, 0050, 0075] as taught by Smeets which are well known in the art to provide sufficient tension in a durable manner to communicate motion between rotating objects e.g., pulleys.
Claims 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Norman in view of Voorhees and Hall ( US 20150284221 A1).
Regarding Claim 17, Norman in view of Voorhees discloses the linear actuator according to claim 1. Norman in view of Voorhees does not disclose at least one guard for at least one of the idlers, the at least one guard extending on both sides of the at least one idler such that a gap between the guard and the idler is less than a thickness of the tensioning member.
Hall discloses the at least one guard (Fig 1 below, 12) extending on both sides of the at least one idler (Fig 1 below, 14) such that a gap (Fig 12 below, T2) between the guard (Fig 1 below, 12) and the idler (Fig 1 below, 14) is less than a thickness (Fig 12 below, T1) of the tensioning member (Fig 1 below, 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the linear actuator of Norman in view of Voorhees with the at least one guard extending on both sides of the at least one idler such that a gap between the guard and the idler is less than a thickness of the tensioning member as taught by Hall in order to prevent slipping of the tensioning member during operation which will cause motion instability.
Regarding Claim 18, Norman in view of Voorhees discloses the linear actuator according to claim 1. Norman in view of Voorhees discloses the rotational output but does not disclose it to be a spool, and wherein the tensioning member is wound on the spool so as not to overlap on itself.
Hall discloses (Fig 1 below) the rotational output has a spool (14), and wherein the tensioning member (16) is wound on the spool (14) so as not to overlap on itself [Para 0005].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the linear actuator of Norman in view of Voorhees with the rotational output as a spool driven by a motor as taught by Hall in order to prevent bunching up of the tensioning member on the rotational output which will cause motion instability [Hall, Para 0013].

    PNG
    media_image7.png
    523
    535
    media_image7.png
    Greyscale

Regarding Claim 20, Norman in view of Voorhees discloses the linear actuator according to claim 1. Norman in view of Voorhees discloses the actuator unit is an electric motor [Norman, Col 3, 30-34]. Norman in view of Voorhees does not disclose the rotational output is a spool on a shaft of the electric motor.
Hall discloses (Fig 13 below) the rotational output is a spool (14) on a shaft (74) of the electric motor (54) [Para 0013].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the linear actuator of Norman in view of Voorhees with the rotational output as a spool driven by a motor as taught by Hall in order to prevent bunching up of the tensioning member which will cause motion instability [Para 0013]. 

    PNG
    media_image8.png
    795
    809
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    537
    563
    media_image9.png
    Greyscale

Allowable Subject Matter
Claim 8 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 8 would be allowable for disclosing the rotational output has a spool with the first end of the tensioning member connected to the spool, a line extending from the first end to a proximal contact point of the tensioning member with the routing idler, the line being at an angle of at least 5 degrees relative to a shortest distance from the proximal contact point to the spool.
Norman in view of Voorhees teaches a rotational output but does not disclose the rotational output to be a spool. Norman in view of Voorhees and Hall discloses the rotational output to be a spool but does not teach the angle between the lines made by first end of the tensioning member to the proximal contact point with the routing idler and the shortest distance between the spool and the proximal contact point on the idler to be at least 5 degrees.
Claims 12, 21, 22, 23, 24, 25 would be allowable as they are dependent on amended independent claim 8.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832         


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832